        Case 4:19-cv-00401-CRW-CFB Document 56 Filed 08/28/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF IOWA



JASON CARTER,

                                            CIVIL NUMBER: 4-19-CV-401
                        Plaintiff(s),

 v.                                         JUDGMENT IN A CIVIL CASE

MARK D. LUDWICK, Agent of
Iowa Dep't of Criminal Investigation, in
his Individual capacity; et al.,
                         Defendant(s),


         JURY VERDICT. This action came before the Court for trial by jury. The issues have
 been tried and the jury has rendered its verdict.


      ✔ DECISION BY COURT. This action came before the Court. The issues have been
 considered and a decision has been rendered.



         IT IS ORDERED AND ADJUDGED:
The motions to dismiss are now granted. Judgment entered in favor of defendants and
against plaintiff.



 Date: August 28, 2020
                                                    CLERK, U.S. DISTRICT COURT


                                                    /s/ Sherry Gates
                                                    _____________________________
                                                    By: Deputy Clerk
